Citation Nr: 0717411	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  98-16 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1984 to April 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal has been remanded for further development 
by the Board in November 2000, November 2003 and July 2005.  


FINDING OF FACT

Bipolar disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor is the 
disorder otherwise related to such service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a July 2005 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a RO hearing in March 2003.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, affording 
him an examination and obtaining a medical opinion as to the 
etiology of his disorder.  As instructed by the Board's most 
recent remand in July 2005, the veteran's available 
outstanding medical records from the VA La Jolla medical 
facility have been associated with the claims folder.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Analysis

The veteran contends that his bipolar disorder is due to 
service.  The veteran argues that his problems with 
depression began in service, in particular the stress 
associated with serving during Desert Storm.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006))

The evidence of record has not demonstrated that service 
connection for a bipolar disorder is warranted.  Service 
medical records are negative for treatment of any mental 
disorder, to include bipolar disorder.  The veteran's April 
1992 separation examination evaluated his psychiatric status 
as normal.  On the accompanying Report of Medical History, 
the veteran denied experiencing depression, excessive worry 
and nervous trouble.  

While the veteran claims that he was treated for depression 
within his first post-service year, the first post-service 
medical evidence reflecting treatment for a mental disorder 
apparently was in 1997.  Post-service medical records consist 
of VA records dated in the 1990s to 2000s, which reveal 
treatment for variously diagnosed mental disorder, to include 
bipolar disorder, depression, suicidal ideation, 
schizoaffective disorder and personality disorder.  These 
records indicate that the veteran started drinking in 1993 
after he was separated from service.  In 1997 and 1998 the 
veteran was hospitalized for a few weeks, including for his 
mental disorder.  Any reference to service in the post-
service treatment records is merely history as reported by 
the veteran.  

The veteran was afforded a psychiatric examination in March 
2001.  His diagnoses included bipolar disorder and alcohol 
abuse resolving.  In noting the veteran's psychosocial 
stressors, the examiner indicated recall of his past 
experiences, some in service, some out of service.  In an 
August 2001 addendum opinion, the examiner concluded that it 
is likely that the veteran's psychiatric disability has been 
largely influenced by his military service.  The reasons 
cited being, in 1987 the veteran felt stressed out, in 1990 
his drinking intensified, in 1992 his marriage deteriorated, 
his assignment in Desert Storm aggravated and increased his 
stress, he had episodes of sad mood and was given an 
unrecalled medication.  The Board finds this opinion to be of 
little probative value as it is based on the veteran's own 
account of his medical history and is not supported by his 
service medical records.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993). Further, a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The fact that a private 
physician has offered an opinion based on history furnished 
by the veteran which is otherwise not supported by the record 
does not compel a finding in the veteran's favor. In other 
words, the private opinion in this case is based on a factual 
predicate which is contrary to other competent evidence of 
record (the service medical records).  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
bipolar disorder is related to service.  The veteran's 
separation examination does not indicate any psychiatric 
disabilities.  There is no indication that the veteran 
received treatment for a psychiatric disorder during service, 
and there is nothing in the service medical records 
suggesting that there was a psychiatric disorder.  The 
totality of the evidence suggests that the veteran's bipolar 
disorder was first manifested a few years after the veteran's 
service.  In sum, all of the competent evidence weighs 
against a finding that the veteran's bipolar disorder is 
service-connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a bipolar disorder is 
denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


